Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-4, 6-7, 11-17, 20-30, 38, 41, 50-52, 54-55 are allowed.
Regarding claim 1, and dependents thereof, the prior art does not teach, “wherein each of the fiber optic sensors is encased in a hermetical cable package comprising three layers of metal disposed circumferentially around each other, and wherein, when the system includes the camera, the one or more computers are adapted to monitor the operation conditions of the tubes by projecting elements of a 3D model of the steam generator onto a 2D coordinate system of the image from the camera and locally fit a parametric template of the tubes in each image to identify segments of the tubes to which pertain infrared photon counts of the images.” Singh teaches 3D and 2D processing but not in the same manner as claimed. Similarly, JP 2015219679 to Ogata is relevant art having 3D to 2D image translation but was published before the effective filing date of the present invention. Claims 11, 20 and dependents thereof feature similar limitations regarding model generations of a 3D object into 2D for steam generators.
Regarding claims 38 and 50 and dependents thereof, the prior art does not teach, “a hermetical cable package disposed circumferentially around the fiber optic sensing array, the hermetical cable package comprising three layers of metal disposed circumferentially around each other with gaps of air, fluid, or thermal conductive material between the three layers of metal”. US20100074572 in view of Zheng is of particular import as stated in Office Action Filed 8/10/2020 but does not teach the hermetical cable package required of the present invention. US20080124035 to Head teaches fiber . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411.  The examiner can normally be reached on Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852